Exhibit 10.17(a)

MANPOWER INC.

NONSTATUTORY STOCK OPTION AGREEMENT

This Nonstatutory Stock Option Agreement (this “Agreement”) is executed as of
                    , by and between MANPOWER INC., a Wisconsin corporation (the
“Corporation”), and                      (the “Employee”).

W I T N E S S E T H:

WHEREAS the Board of Directors of the Corporation has established the 2003
Equity Incentive Plan (the “Plan”) for employees and directors of the
Corporation and its Subsidiaries;

WHEREAS, the Corporation anticipates that the Plan will promote the best
interests of the Corporation and its shareholders (i) by providing participants
who have acquired a proprietary interest in the Corporation with a stronger
incentive to put forth maximum effort for the continued success and growth of
the Corporation and its Subsidiaries, and (ii) by enabling the Corporation to
attract and retain superior employees; and

WHEREAS, the Corporation has granted to the Employee the right to participate
in the Plan in the manner and subject to the terms provided in this Agreement
and the Plan.

NOW, THEREFORE, in consideration of the benefits that the Corporation will
derive in connection with the services to be rendered by the Employee, the
Corporation and the Employee hereby agree as follows:

1. Provisions of Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Committee to make interpretations,
rules and regulations thereunder, and, in general, provides that determinations
of such Committee with respect to the Plan shall be binding upon the Employee.
Unless otherwise provided herein, all capitalized words in this Agreement shall
have the meaning ascribed to them in the Plan. A copy of the Plan will be
delivered to the Employee upon reasonable request.

2. Option; Number of Shares; Option Price. The Employee shall have the right and
option to purchase all or any part of an aggregate              Shares (the
“Option”) at the purchase price of $-             per Share.

3. Time Limitations on Exercise of Option. The Option will become exercisable as
to 25% of the Shares on the first annual anniversary date hereof and an
additional 25% will become exercisable on each of the three (3) subsequent
annual anniversaries of such date, provided that the Employee is still in the
employ of the Corporation on each such date. To the extent that the number of
Shares relating to the Option becoming exercisable on any anniversary date is a
fractional number, the cumulative number shall be rounded to the closest whole
number, provided however, that to the extent necessary, the cumulative number of
Shares relating to the Option becoming exercisable on the 4th annual anniversary
date shall be adjusted so that the total Shares that have become exercisable on
or before the 4th annual anniversary date equals the total number of Shares
indicated in Paragraph 2 above. Notwithstanding any limitation established by
the Committee on the exercise of the Option or anything else to the contrary
contained in this Agreement, the Option shall be immediately exercisable as to
all Shares covered by the Option if it has not previously lapsed upon the death
of the Employee or upon the Employee’s termination of employment due to the
Disability of the Employee. To the extent not previously exercised according to
the terms hereof, the Option shall expire on the tenth anniversary of the date
hereof.



--------------------------------------------------------------------------------

4. Termination of Employment and/or Triggering Event. The Option shall be
exercisable upon the termination of the Employee’s employment relationship with
the Corporation and its Subsidiaries only in the manner and to the extent
provided in Paragraph 7 of the Plan. Notwithstanding the foregoing, the second
sentence of Subsection 7(e) of the Plan, regarding acceleration of vesting upon
a Triggering Event, shall not apply to this Agreement. Instead, in connection
with a Triggering Event, the Option shall be immediately exercisable as to all
Shares covered by the Option it has not previously lapsed upon any of the
following:

 

  (i) If the Corporation’s shares do remain publicly traded on a national
securities exchange after the Triggering Event, upon termination of Employee’s
employment by the Corporation other than for “Cause”, as defined below, during a
Protected Period or within two (2) years following a Triggering Event;

 

  (ii) If the Corporation’s shares do remain publicly traded on a national
securities exchange after the Triggering Event, upon the Employee’s voluntary
termination of his employment for “Good Reason” as defined below, during a
Protected Period or within two (2) years following a Triggering Event; or

 

  (iii) Upon a Triggering Event where the Corporation’s shares do not remain
publicly traded on a national securities exchange after the Triggering Event,
unless the Options granted hereunder are converted, on a tax-free basis, into
options over shares of an acquiring corporation that is publicly traded on a
national securities exchange.

In the event of accelerated vesting due to the termination of Employee’s
employment during a Protected Period, the accelerated vesting will occur as of
the date of the Triggering Event.

For purposes of this paragraph:

 

  a. Termination for “Cause” will mean termination of the Employee’s employment
upon:

 

  (i) Employee’s repeated failure to perform his duties with the Corporation in
a competent, diligent and satisfactory manner as determined by the Committee,

 

  (ii) Employee’s failure or refusal to follow the reasonable instructions or
direction of the Corporation’s Board of Directors, which failure or refusal
remains uncured, if subject to cure, to the reasonable satisfaction of the Board
of Directors for five (5) business days after receiving notice thereof from the
Board of Directors, or repeated failure or refusal to follow the reasonable
instructions or directions of the Board of Directors,

 

  (iii) any act by Employee of fraud, material dishonesty or material disloyalty
involving the Corporation,

 

  (iv) any violation by Employee of a Corporation policy of material import,

 

2



--------------------------------------------------------------------------------

  (v) any act by Employee of moral turpitude which is likely to result in
discredit to or loss of business, reputation or goodwill of the Corporation,

 

  (vi) Employee’s chronic absence from work other than by reason of a serious
health condition,

 

  (vii) Employee’s commissions of a crime the circumstances of which
substantially relate to Employee’s employment duties with the Corporation, or

 

  (viii) the willful engaging by Employee in conduct which is demonstrably and
materially injurious to the Corporation. For purposes of this Agreement, no act,
or failure to act, on Employee’s part will be deemed “willful” unless done, or
omitted to be done, by Employee not in good faith.

 

  b. “Good Reason” will mean, without the Employee’s consent, the occurrence of
any one or more of the following:

 

  (i) a material dimunition in Employee’s authority, duties or responsibilities;

 

  (ii) any material breach of any material obligation of the Corporation for the
payment or provision of compensation or other benefits to Employee;

 

  (iii) a material dimunition in Employee’s base salary or a failure by the
Corporation to provide an arrangement for Employee for any fiscal year of the
Corporation giving Employee the opportunity to earn an incentive bonus for such
year;

 

  (iv) Employee’s being required by the Corporation to materially change the
location of his principal office; provided such new location is one in excess of
fifty miles from the location of Employee’s principal office before such change;

 

  (v) a material dimunition in Employee’s annual target bonus opportunity for a
given fiscal year within two years after the occurrence of a Triggering Event,
as compared to the annual target bonus opportunity for the fiscal year
immediately preceding the fiscal year in which a Triggering Event occurred.

Notwithstanding the provisions above, Good Reason does not exist unless
(i) Employee objects to any material dimunition or breach described above by
written notice to the Corporation within twenty (20) business days after such
dimunition or breach occurs, (ii) the Corporation fails to cure such dimunition
or breach within thirty (30) days after such notice is given and
(iii) Employee’s employment with the Corporation is terminated by Employee
within ninety (90) days after such dimunition or breach occurs.

5. Method of Exercising Option. The Option may be exercised in whole or in part
in accordance with the manner prescribed by the Corporation in effect on the
date of exercise. The Employee may contact the Plan Administrator at the
Corporation by calling (414) 961-1000 to receive details regarding the manner of
exercise prescribed by the Corporation and in effect on the date of exercise.
The Corporation shall have the right to delay the issue or delivery of any
Shares to be delivered hereunder until (a) the completion of such registration
or qualification of such Shares under federal, state, or foreign law, ruling,

 

3



--------------------------------------------------------------------------------

or regulation as the Corporation shall deem to be necessary or advisable, and
(b) receipt from the Employee of such documents and information as the Committee
may deem necessary or appropriate in connection with such registration or
qualification or the issuance of Shares hereunder.

6. Prohibition Against Transfer. Unless otherwise provided by the Committee and
except as provided in Paragraph 7 of the Plan, the Option, and the rights and
privileges conferred hereby, may not be transferred by the Employee, and shall
be exercisable during the lifetime of the Employee only by the Employee.

7. Notices. Any notice to be given to the Corporation under the terms of this
Agreement shall be given in writing either to the management of the Subsidiary
employing the Employee, or to the Corporation in care of its Secretary at 5301
North Ironwood Road, Milwaukee, Wisconsin 53217. Any notice to be given to the
Employee may be addressed to him at his address as it appears on the payroll
records of the Corporation or any Subsidiary thereof. Any such notice shall be
deemed to have been duly given if and when actually received by the party to
whom it is addressed, as evidenced by a written receipt to that effect.

8. Taxes. The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
exercise of the Option, and the Corporation may defer making delivery with
respect to Shares or cash payable hereunder or otherwise until arrangements
satisfactory to the Corporation have been made with respect to such withholding
obligations.

9. Rights of Employee. The Option, and any payments or other benefits received
by the Employee under the Option, is discretionary and shall not be deemed a
part of the Employee’s regular, recurring compensation for any purpose,
including without limitation for purposes of termination, indemnity, or
severance pay law of any country and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided to the Employee unless expressly so
provided by such other plan, contract or arrangement, or unless the Committee
expressly determines otherwise.

IN WITNESS WHEREOF, the Corporation has caused these presents to be executed as
of the date and year first above written, which is the date of the granting of
the Option evidenced hereby.

 

MANPOWER INC. By:  

 

  Michael J. Van Handel  

Executive Vice President,

Chief Financial Officer & Secretary

The undersigned Employee hereby accepts the foregoing Option and agrees to the
several terms and conditions hereof and of the Plan.

 

 

Employee

 

4